Tuck, J.,
delivered the opinion of this court.
The original bill was filed by the appellants against the Browns and Lancasters, to enforce the performance of a contract for the sale of certain property in Baltimore, for which they allege the purchase money had been paid, and claiming a conveyance of the title from the defendants, as heirs of the vendors. The infant defendants answered in the usual form, by their guardian, and the others, by their answer, submit to such decree as may be passed; but in their answer they say: “They, however, deem it their duty to state that they have been informed that, said Charles Crook, Jr., and wife, heretofore, by mortgage or otherwise, conveyed said property to the late Judge Glenn, and that the heirs or representatives of the said J udge Glenn claim some interest or estate therein, of the extent or nature of which your defendants are not informed.” The complainants then filed an amended bill, in which, after reciting the original bill, they “show and charge, by way of amendment, that the defendants, in their answer, have suggested that by some sort of deed or instrument of writing, the said property was conveyed to the late Judge Glenn, by the complainants, and that the heirs and representatives of the said *169Glenn claim some interest or estate therein, under a conveyance from the complainants, of the extent or nature of which the said defendants are not informed;” and the complainants further show that the said heirs and representatives are in possession of the property; that a solicitor of the court has appeared ostensibly for the original defendants, but, in truth, as the solicitor of the heirs and representatives of Glenn, in order (o protect them in the enjoyment of the property, under the said alleged conveyance, and which they are claiming under some such pretended conveyance; that if they can have advantage of the services of the solicitor, they should be bound by the proceedings in the cause, and be required to show what interest they have or claim in said premises, or right to oppose the decree in this cause. The bill prays an answer from Glenn’s heirs and representatives to the matters set forth in, both bills; that they may be decreed to deliver the possession of the property to the complainants, and for further relief. The Glenns appeared, in obedience to the subpoena, and demurred to the amended bill, assigning several causes, which demurrer the court below sustained. The complainants appealed before any further proceedings between the original parties, and the only question for inquiry here is, whether, upon the amended bill, the complainants could make the Glenns parties to the cause, for the purposes stated in their pleadings.
The case was argued on the part of the appellants, as if the Glenns could, under the answer of the Browns, and through them, as defendants to the original bill, have defeated the complainants’ right to the relief they sought against the defendants, representing the vendors of the property. But this could not have occurred. The Browns submitted to a decree, and, as the infant defendants were not concluded by the guardian’s answer, proof as against them was all that the complainants required. The Browns made no defence upon any claim or pretensions of Glenn to the property; and if they had so dedesigned, we cannot regard that part of their answer as sufficient for the purpose. It appears to have been intended as something for the information of the court, which these de- " *170fendants deemed it their duty to furnish, but to what end, is not stated. It contains no averment or allegation of fact to which the complainants could have replied, and issue been taken. The rules of pleading require something more than loose hearsay declarations of this kind, and especially when they are not relied on as matter of defence to the bill. Chambers vs. Chalmers, 4 G. & J., 420. In Jones vs. Slubey, 5 H. & J., 383, it is said, a defendant will not be permitted to delay the bringing of a suit to issue, by merely alleging an interest in third persons.
Besides, if this matter had been properly relied on as a defence, we do not perceive how it can avail as a ground for noncompliance with the original agreement. We do not say that a vendee may not so deal with the property as to deprive himself of all interest in the enforcement of the contract of purchase, but there is nothing to show that the complainants have done so in the present case. It might happen that a deed from persons in the attitude of the Lancasters and Browns would be necessary to enable the complainants to perform an agreement with a party in the supposed condition of Judge Glenn. If the latter purchased the property from the complainants, those claiming under him might proceed in equity against the complainants, as well as their vendors, to obtain the legal title; but it does not follow that when a purchaser files a bill against his vendor, the assignee or vendee of the complainants must necessarily be made a party, merely because he has an interest in the property. The purchaser and his vendee or assignee might join in a bill against the original vendor, for the purpose of obtaining a title directly to the second vendee, but there should be no conflict between the complainants themselves. Ellicott vs. Ellicott, 2 Md. Ch. Dec., 468. Their interests should be consistent. Adams’ Equity, 312. Hence the complainants and the Glenns.could not unite in a bill against the Browns and Lancasters, except upon the concession that the title of. Crook had passed to Judge Glenn, and that his heirs or devisees were entitled to a conveyance.
Though it is the constant aim of courts of equity to do complete jüstice, by settling the rights of all persons interested in *171the subject matter of the suit, so that the performance of the decree may be perfectly safe to those who are compelled to obey it, and also that future litigation may be prevented, it is very difficult in many cases to determine who are the necessary parties. Story’s Eq. Pl., sec. 72. The question must depend, in a great measure, upon the object, as well as the subject of the bill, the relief sought, the privity between the parties, and the manner in which their several interests may have arisen. It is impossible to state a general rule applicable to all cases. The most eminent chancellors have used different language in defining the doctrine as to parties; and the elementary works on pleading, as well as decided cases, show a great variety of exceptions. See Mitford Pl., 164. Poore vs. Clark, 2 Atk., 515. 1 Ves., Jr., 29. Palk vs. Clinton, 12 Ves., 58. Cockburn vs. Thompson, 16 Ves., 325. Wilkins vs. Fry, 1 Mer., 262, in which the subject is discussed by Lord Redesdale, Sir Wm. Grant, and Ld. Chancellors Hardwicke, Thurlow, and Eldon. .The numerous citations by the counsel also show in what uncertainty the point is involved. Calvert, in his Treatise on Parties in Equity, (17 Law Lib., 11,) suggests, as the result of the authorities, “that all persons having an interest in the object of the suit, ought to be made parties;” but Mr. Justice Story doubts whether such a rule would remove a single difficulty in examining the subject, (Eq. Pl., 72, note.) For the rule stated negatively, see Calvert, 75. Adams, however, refers the determination of the question as to parties to the character of the relief sought, and considers as necessary parties all persons interested in that relief. Adams’ Eq., 312.
It appears to us, however, that the appellants, if supported by either of these definitions, cannot maintain their standing in court consistently with other recognized rules of pleading. The property being the same, all these parties may be said to be proper and necessary, as having an interest in the subject matter of controversy; but the equity against the Glenns and the other defendants is not the same, nor of the same character. The complainants seek, in the first place, to acquire a title from their vendors, or those representing them, and that *172being established, they propose, in the same case, to litigate another question of title with other parties in no sort of privity with the Browns and Lancasters, but who set up a claim under the complainants themselves. If the bill had been filed originally with this double aspect, the appellants might probably have been met by a demurrer for multifariousness; for these are perfectly distinct and unconnected titles to the same property, and the considerations on which such demurrers are allowed, are applicable here. Story's Eq. Pl., 271. Calvert, 82. In cases for specific performance, the general rule is said to be, ££that it is only necessary to make those persons parties who are parties to the contract.” Calvert on Parties, 291, sec. 24. Wood vs. White, 4, Mylne & Craig, 483. Tasker vs. Small, 3 Do., 63. 2 Jac. & Walk., 538. Story's Eq. Pl., 226, C. And it has been decided to be multifariousness to include in such a bill a prayer for relief against third persons who claim an interest in the estate, but were unconnected with the sale. Mole vs. Smith, Jac. Rep., 490. Story’s Eq. Pl., 272.
There is a rule, however, applicable here, about which there can be no dispute, and that is, that a person ought not to be made a defendant against whom no decree can be passed. Eq. Pl., sec. 231. Hoye vs. Johnston, 2 Gill, 291. The object of the amendment is to bring the Glenns into court, that they may be made to show their title, if any, to the premises, that that claim may be defeated, and the possession delivered to the complainants. We know of no head of equity jurisprudence under which this can be maintained. It would be, substantially, to give to a chancery suit the effect of an action of ejectment. This is the relief prayed for, and there is no case made by the bill which authorizes any other under the general prayer. There are some circumstances under which courts of equity will amove a party in possession and put in another, but these cases are of peculiar character. The assertion of the power in the present case, has not been supported by a single authority.
The principles applicable to bills of discovery cannot aid the appellanls. It does not appear to be a proceeding of that *173kind. Besides, if the complainants have assigned their interest to Judge Glenn, they know what the transaction was, and if they desire to invalidate it, the bill should state a case which his heirs can answer and defend. So, on the other hand, if the title of Glenn be a merely pretended claim, the real owners cannot be affected by it in any proceedings they may hereafter institute for the recovery of the property.
Nor can the amendment be sustained upon the doctrine of bills quia timet. The complainants have not the legal title, and are not in possession, which we take to be essential facts in such cases. 1 Madd. Chy., 225. 2 Story’s Eq., 694, et seq. Orton vs. Smith, 18 How. Rep., 265. And, if the amended bill did not present these defects, such an equity could not be blended with the case made and the relief sought against the original defendants.

Order affirmed, and cause remanded.